DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
REASONS FOR ALLOWANCE
Claims 1 thru 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: As to claim 1, the prior art of record (closest prior art, Discenzo et al., US Patent No: 5,917,428) fails to teach overwriting previously stored measured values with the measured values with a corresponding most recent timestamp and in combination with the other limitations of the base claim.
As to claim 8, the prior art of record (closest prior art, Discenzo et al., US Patent No: 5,917,428) fails to teach writing comprising overwriting previously written operating information with the measured values including a corresponding most recent timestamp and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed on 05/09/2022, with respect to claims 1-14 have been fully considered and are persuasive. Independent claims 1, and 8 and corresponding dependent claims are allowed based on the corresponding allowable subject-matter as noted in this office action. Claim rejections 35 USC § 112 for claims 6 & 13, objection to specification for claims 6 &13, 35 USC § 102 rejection for claims 1-5 and 8-12 & 35 USC § 103 rejection for claims 7 & 14 are withdrawn based on corresponding amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571) 270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 57 1-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	06/01/2022